DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is considered fully responsive to the Arguments/Remarks filed on 06/01/2022.
Claims 24, 29, 34 and 39 have been amended.
Applicant requested Double Patenting rejection be held in abeyance until such time as the application is deemed to be in condition for allowance.
Response to Arguments
Applicant’s arguments, see Remarks, filed on 06/01/2022, with respect to the rejection(s) of claim(s) 21, 26, 31 and 36 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hendrickson et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10749756. Although the claims at issue are not identical, they are not patentably distinct from each other because Application 16/993,678 is just a broader version of Patent 10749756 as seen in the table below (highlighted in claim 7 as an example).
Instant Application 16/993,678
Patent US 10749756
26. (New) An apparatus comprising circuitry configured to convey data via a channel comprising a plurality of lanes; and control logic comprising circuity configured to: send, simultaneously, a test pattern on a first lane of the channel and system data on a second lane of the channel; in response to an indication that a sampling point of the first lane is misaligned; determine adjustment information for the first lane; and perform, using the adjustment information for the  first lane, a first adjustment to the sampling point of the second lane
30. (New) The apparatus as recited in claim 26, wherein the first lane is a replica lane and the second lane is a data lane, wherein the replica lane is not utilized for carrying system data.
34. (Currently Amended) The apparatus as recited in claim 31, wherein the adjustment information is configured to adjust the sampling point of the first lane.
36. (New) An apparatus comprising circuitry configured to receive data via a channel comprising a plurality of lanes; and control logic comprising circuity configured to: receive, simultaneously, a test pattern on a first lane of the channel and system data on a second lane of the channel; in response to an indication that a sampling point of the first lane is misaligned; perform, using the adjustment information for the first lane, a first adjustment to the sampling point of the second lane.
40. (New) The apparatus as recited in claim 36, wherein the first lane is a replica lane and the second lane is a data lane, wherein the replica lane is not utilized for receiving system data.
7. An apparatus comprising: a receiver; a transmitter; and a communication channel comprising a plurality of lanes including at least a replica lane and at least one data lane, wherein the replica lane is not utilized for carrying system data; wherein the transmitter is configured to: send a test pattern on the replica lane; send first data on the data lane of the channel while simultaneously sending the test pattern on the replica lane; wherein the receiver is configured to: receive the test pattern via the replica lane of the first channel; determine that a sampling point of the replica lane is misaligned based on detecting one or more errors in the test pattern; in response to detecting the one or more errors: perform a first adjustment to a sampling point of the replica lane; perform a second adjustment to a sampling point of the second lane of the channel, wherein the second adjustment is a same adjustment as the first adjustment, wherein the first adjustment to the sampling point of the data lane is made to a delay setting corresponding to the data lane without sending a test pattern on the data lane and is based on a detected drift in phase timing of the replica lane.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-24, 26-29, 31-34 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Berry, JR. et al. (US 2013/0103927, hereinafter “Berry”) in view of Hendrickson et al. (US 2002/0093986, hereinafter “Hendrickson”).
For claim 21, Berry discloses An apparatus (apparatus, par. 0082 and Fig. 8) comprising: 
circuitry (the inter-processor link validation unit 808 can be embodied on a distinct circuit board (or integrated circuit); see par. 0087 and Fig. 8) configured to convey data via a channel comprising a plurality of lanes (the system 122 comprises multiple processors 102, 104, and 106, each pair of processors is coupled by a processor link, and each processor link comprises a plurality of data lanes. For example, a system may comprise N processor links and each of the N processor links may comprise M data lanes; see par. 0050, 0020 and Fig. 1); and 
control logic comprising circuity (the functionality may be implemented with an application specific integrated circuit, in logic implemented in the processor unit 802, in a coprocessor on a peripheral device or card, etc.; see par. 0087 and Fig. 8) configured to: 
send,(Embodiments may perform additional operations, fewer operations, operations in a different order, operations in parallel; see par. 0070), a test pattern (A test data pattern is provided, in accordance with the communication parameter setting, from the first of the plurality of processors to the second of the plurality of processors via the first of the plurality of processor links; see par. 0003) on a first lane of the channel and system data on a second lane of the channel (A random data pattern is transmitted on the victim data lane and quiet data patterns are transmitted on other data lanes of the victim processor link and on each of the other processor links (block 506); see par. 0052); 
Berry does not explicitly disclose simultaneously sending. Hendrickson discloses send simultaneously (a sample data channel is provided in parallel to parallel data channels to allow for deskewing of the parallel data channels; see Hendrickson par. 0006).  Berry does not explicitly disclose in response to an indication that a sampling point of the first lane is misaligned; determine adjustment information for the first lane; and convey the adjustment information via the channel for use in adjusting the second lane of the channel. Hendrickson discloses in response to an indication that a sampling point of the first lane is misaligned (The sample unit compares data on the sample channel with a corresponding de-skewed data channel. Based on the results of the comparison, the sample unit provides an adjustment signal 7008 to the de-skew circuitry. The adjustment signal informs the de-skew circuitry of the appropriate delay for a particular data channel; see Hendrickson par. 0055 and Fig. 7): determine adjustment information for the first lane (In Block 403 the process selects the forward data sample from the first data channel, and sets a delay for the sample channel such that the sample data in the forward sample data matches that of the first data channel; see Hendrickson par. 0056 and Fig. 7); and convey the adjustment information via the channel for use in adjusting the second lane of the channel (In Block 405 the process selects a sample point for each of the remaining channels such that data in each of the channels matches corresponding delayed sample data from the sample channel for each of the channels. Thus, all of the data channels are set to sampling points such that all of the data channels are aligned to the first data channel. In alternative embodiments the delay, for the sample channel, is centered, and then the skew for each of the data channels is adjusted to match the delay of the sample channel; see Hendrickson par. 0056-0057 and Fig. 7). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Hendrickson's arrangement in Berry's invention to deskew parallel data lines using at least one extra channel in parallel to the parallel data lines to carry data for comparing to data on the parallel data lines (see Hendrickson Abstract).
For claims 22 and 32, Berry does not explicitly disclose The apparatus as recited in claim 21, wherein the control logic is configured to determine the adjustment information based on data received via the channel. Hendrickson discloses The apparatus as recited in claim 21, wherein the control logic is configured to determine the adjustment information based on data received via the channel (Once the delay of the sample channel is set the process returns to Block 405 of the process of FIG. 8 and adjusts the skew for the remaining data channels. FIG.  illustrates a flow diagram of one embodiment of a subprocess for adjusting the skew for the remaining data channels. In Block 701 the process receives a forward data sample. In Block 703 the process determines the channel number identified in the forward data sample. In Block 705 the process retrieves data from the data channel corresponding to the channel number. In Block 707 the process compares the retrieved data with delayed data from the forward data sample. If the data does not match then the process adjusts the sampling point of the data channel in block 711; see Hendrickson par. 0061). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Hendrickson's arrangement in Berry's invention to deskew parallel data lines using at least one extra channel in parallel to the parallel data lines to carry data for comparing to data on the parallel data lines (see Hendrickson Abstract).
For claims 23, 33 and 38 , Berry does not explicitly disclose The apparatus as recited in claim 21, wherein the adjustment information corresponds to a delay setting for the first lane. Hendrickson discloses The apparatus as recited in claim 21, wherein the adjustment information corresponds to a delay setting for the first lane (In Block 707 the process compares the retrieved data with delayed data from the forward data sample. If the data does not match then the process adjusts the sampling point of the data channel in block 711; see Hendrickson par. 0061). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Hendrickson's arrangement in Berry's invention to deskew parallel data lines using at least one extra channel in parallel to the parallel data lines to carry data for comparing to data on the parallel data lines (see Hendrickson Abstract).
For claims 24, 29, 34 and 39, Berry does not explicitly disclose The apparatus as recited in claim 21, wherein the adjustment information corresponds to an update of a location of a data eye on the first lane. Hendrickson discloses The apparatus as recited in claim 21, wherein the adjustment information is configured to adjust the sampling point of the first lane (In Block 707 the process compares the retrieved data with delayed data from the forward data sample. If the data does not match then the process adjusts the sampling point of the data channel in block 711; see Hendrickson par. 0061). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Hendrickson's arrangement in Berry's invention to deskew parallel data lines using at least one extra channel in parallel to the parallel data lines to carry data for comparing to data on the parallel data lines (see Hendrickson Abstract).
For claim 26, Berry discloses An apparatus (apparatus, par. 0082 and Fig. 8) comprising 
circuitry (the inter-processor link validation unit 808 can be embodied on a distinct circuit board (or integrated circuit); see par. 0087 and Fig. 8) configured to convey data via a channel comprising a plurality of lanes (the system 122 comprises multiple processors 102, 104, and 106, each pair of processors is coupled by a processor link, and each processor link comprises a plurality of data lanes. For example, a system may comprise N processor links and each of the N processor links may comprise M data lanes; see par. 0050, 0020 and Fig. 1); and 
control logic comprising circuity (the functionality may be implemented with an application specific integrated circuit, in logic implemented in the processor unit 802, in a coprocessor on a peripheral device or card, etc.; see par. 0087 and Fig. 8) configured to: 
send, (Embodiments may perform additional operations, fewer operations, operations in a different order, operations in parallel; see par. 0070), a test pattern (A test data pattern is provided, in accordance with the communication parameter setting, from the first of the plurality of processors to the second of the plurality of processors via the first of the plurality of processor links; see par. 0003) on a first lane of the channel and system data on a second lane of the channel (A random data pattern is transmitted on the victim data lane and quiet data patterns are transmitted on other data lanes of the victim processor link and on each of the other processor links (block 506); see par. 0052); 
Berry does not explicitly disclose simultaneously sending. Hendrickson discloses send simultaneously (a sample data channel is provided in parallel to parallel data channels to allow for deskewing of the parallel data channels; see Hendrickson par. 0006).  Berry does not explicitly disclose in response to an indication that a sampling point of the first lane is misaligned; determine adjustment information for the first lane; and perform, using the adjustment information for the first lane, a first adjustment to the sampling point of the both the first lane and the second lane. Hendrickson discloses in response to an indication that a sampling point of the first lane is misaligned (The sample unit compares data on the sample channel with a corresponding de-skewed data channel. Based on the results of the comparison, the sample unit provides an adjustment signal 7008 to the de-skew circuitry. The adjustment signal informs the de-skew circuitry of the appropriate delay for a particular data channel; see Hendrickson par. 0055 and Fig. 7): determine adjustment information for the first lane (In Block 403 the process selects the forward data sample from the first data channel, and sets a delay for the sample channel such that the sample data in the forward sample data matches that of the first data channel; see Hendrickson par. 0056 and Fig. 7); and perform, using the adjustment information for the first lane, a first adjustment to the sampling point of the both the first lane and the second lane (In Block 405 the process selects a sample point for each of the remaining channels such that data in each of the channels matches corresponding delayed sample data from the sample channel for each of the channels. Thus, all of the data channels are set to sampling points such that all of the data channels are aligned to the first data channel. In alternative embodiments the delay, for the sample channel, is centered, and then the skew for each of the data channels is adjusted to match the delay of the sample channel; see Hendrickson par. 0056-0057 and Fig. 7). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Hendrickson's arrangement in Berry's invention to deskew parallel data lines using at least one extra channel in parallel to the parallel data lines to carry data for comparing to data on the parallel data lines (see Hendrickson Abstract).
For claim 27, Berry does not explicitly disclose The apparatus as recited in claim 26, wherein the indication is received via the channel. Hendrickson discloses The apparatus as recited in claim 26, wherein the indication is received via the channel (The sample unit compares data on the sample channel with a corresponding de-skewed data channel. Based on the results of the comparison, the sample unit provides an adjustment signal 7008 to the de-skew circuitry. The adjustment signal informs the de-skew circuitry of the appropriate delay for a particular data channel; see Hendrickson par. 0055 and Fig. 7). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Hendrickson's arrangement in Berry's invention to deskew parallel data lines using at least one extra channel in parallel to the parallel data lines to carry data for comparing to data on the parallel data lines (see Hendrickson Abstract).
For claims 28 and 37, Berry does not explicitly disclose The apparatus as recited in claim 26, wherein the first adjustment corresponds to adjustment information received via the channel. Hendrickson discloses The apparatus as recited in claim 26, wherein the first adjustment corresponds to adjustment information received via the channel (Once the delay of the sample channel is set the process returns to Block 405 of the process of FIG. 8 and adjusts the skew for the remaining data channels. FIG.  illustrates a flow diagram of one embodiment of a subprocess for adjusting the skew for the remaining data channels. In Block 701 the process receives a forward data sample. In Block 703 the process determines the channel number identified in the forward data sample. In Block 705 the process retrieves data from the data channel corresponding to the channel number. In Block 707 the process compares the retrieved data with delayed data from the forward data sample. If the data does not match then the process adjusts the sampling point of the data channel in block 711; see Hendrickson par. 0061). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Hendrickson's arrangement in Berry's invention to deskew parallel data lines using at least one extra channel in parallel to the parallel data lines to carry data for comparing to data on the parallel data lines (see Hendrickson Abstract).
For claim 31, Berry discloses An apparatus (apparatus, par. 0082 and Fig. 8) comprising 
circuitry (the inter-processor link validation unit 808 can be embodied on a distinct circuit board (or integrated circuit); see par. 0087 and Fig. 8) configured to convey data via a channel comprising a plurality of lanes (the system 122 comprises multiple processors 102, 104, and 106, each pair of processors is coupled by a processor link, and each processor link comprises a plurality of data lanes. For example, a system may comprise N processor links and each of the N processor links may comprise M data lanes; see par. 0050, 0020 and Fig. 1); and 
control logic comprising circuity (the functionality may be implemented with an application specific integrated circuit, in logic implemented in the processor unit 802, in a coprocessor on a peripheral device or card, etc.; see par. 0087 and Fig. 8) configured to: 
receive, (Embodiments may perform additional operations, fewer operations, operations in a different order, operations in parallel; see par. 0070), a test pattern (A test data pattern is provided, in accordance with the communication parameter setting, from the first of the plurality of processors to the second of the plurality of processors via the first of the plurality of processor links; see par. 0003) on a first lane of the channel and system data on a second lane of the channel (A random data pattern is transmitted on the victim data lane and quiet data patterns are transmitted on other data lanes of the victim processor link and on each of the other processor links (block 506); see par. 0052); 
Berry does not explicitly disclose simultaneously receiving. Hendrickson discloses receive simultaneously (a sample data channel is provided in parallel to parallel data channels to allow for deskewing of the parallel data channels; see Hendrickson par. 0006).  Berry does not explicitly disclose in response to an indication that a sampling point of the first lane is misaligned; determine adjustment information for the first lane; and convey the adjustment information via the channel for use in adjusting the second lane of the channel. Hendrickson discloses in response to an indication that a sampling point of the first lane is misaligned (The sample unit compares data on the sample channel with a corresponding de-skewed data channel. Based on the results of the comparison, the sample unit provides an adjustment signal 7008 to the de-skew circuitry. The adjustment signal informs the de-skew circuitry of the appropriate delay for a particular data channel; see Hendrickson par. 0055 and Fig. 7): determine adjustment information for the first lane (In Block 403 the process selects the forward data sample from the first data channel, and sets a delay for the sample channel such that the sample data in the forward sample data matches that of the first data channel; see Hendrickson par. 0056 and Fig. 7); and convey the adjustment information via the channel for use in adjusting the second lane of the channel (In Block 405 the process selects a sample point for each of the remaining channels such that data in each of the channels matches corresponding delayed sample data from the sample channel for each of the channels. Thus, all of the data channels are set to sampling points such that all of the data channels are aligned to the first data channel. In alternative embodiments the delay, for the sample channel, is centered, and then the skew for each of the data channels is adjusted to match the delay of the sample channel; see Hendrickson par. 0056-0057 and Fig. 7). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Hendrickson's arrangement in Berry's invention to deskew parallel data lines using at least one extra channel in parallel to the parallel data lines to carry data for comparing to data on the parallel data lines (see Hendrickson Abstract).
For claim 36, Berry discloses An apparatus (apparatus, par. 0082 and Fig. 8) comprising 
circuitry (the inter-processor link validation unit 808 can be embodied on a distinct circuit board (or integrated circuit); see par. 0087 and Fig. 8) configured to convey data via a channel comprising a plurality of lanes (the system 122 comprises multiple processors 102, 104, and 106, each pair of processors is coupled by a processor link, and each processor link comprises a plurality of data lanes. For example, a system may comprise N processor links and each of the N processor links may comprise M data lanes; see par. 0050, 0020 and Fig. 1); and 
control logic comprising circuity (the functionality may be implemented with an application specific integrated circuit, in logic implemented in the processor unit 802, in a coprocessor on a peripheral device or card, etc.; see par. 0087 and Fig. 8) configured to: 
receive, (Embodiments may perform additional operations, fewer operations, operations in a different order, operations in parallel; see par. 0070), a test pattern (A test data pattern is provided, in accordance with the communication parameter setting, from the first of the plurality of processors to the second of the plurality of processors via the first of the plurality of processor links; see par. 0003) on a first lane of the channel and data on a second lane of the channel (A random data pattern is transmitted on the victim data lane and quiet data patterns are transmitted on other data lanes of the victim processor link and on each of the other processor links (block 506); see par. 0052); 
Berry does not explicitly disclose simultaneously receiving. Hendrickson discloses receive simultaneously (a sample data channel is provided in parallel to parallel data channels to allow for deskewing of the parallel data channels; see Hendrickson par. 0006).  Berry does not explicitly disclose in response to an indication that a sampling point of the first lane is misaligned; determine adjustment information for the first lane; and perform, using the adjustment information for the first lane, a first adjustment to the sampling point of the both the first lane and the second lane. Hendrickson discloses in response to an indication that a sampling point of the first lane is misaligned (The sample unit compares data on the sample channel with a corresponding de-skewed data channel. Based on the results of the comparison, the sample unit provides an adjustment signal 7008 to the de-skew circuitry. The adjustment signal informs the de-skew circuitry of the appropriate delay for a particular data channel; see Hendrickson par. 0055 and Fig. 7): determine adjustment information for the first lane (In Block 403 the process selects the forward data sample from the first data channel, and sets a delay for the sample channel such that the sample data in the forward sample data matches that of the first data channel; see Hendrickson par. 0056 and Fig. 7); and perform, using the adjustment information for the first lane, a first adjustment to the sampling point of the both the first lane and the second lane (In Block 405 the process selects a sample point for each of the remaining channels such that data in each of the channels matches corresponding delayed sample data from the sample channel for each of the channels. Thus, all of the data channels are set to sampling points such that all of the data channels are aligned to the first data channel. In alternative embodiments the delay, for the sample channel, is centered, and then the skew for each of the data channels is adjusted to match the delay of the sample channel; see Hendrickson par. 0056-0057 and Fig. 7). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Hendrickson's arrangement in Berry's invention to deskew parallel data lines using at least one extra channel in parallel to the parallel data lines to carry data for comparing to data on the parallel data lines (see Hendrickson Abstract).
Claims 25, 30, 35 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Berry and Hendrickson, and further in view of Iyer et al. (US 2019/0238179, hereinafter “Iyer”).
For claims 25, 30, 35 and 40, the combination of Berry and Hendrickson does not explicitly disclose The apparatus as recited in claim 21, wherein the first lane is a replica lane and the second lane is a data lane, wherein the replica lane is not utilized for carrying system data.  Iyer discloses The apparatus as recited in claim 21, wherein the first lane is a replica lane and the second lane is a data lane, wherein the replica lane is not utilized for carrying system data (the link training procedures applied to data lanes (such as in the example of FIG. 12) can also be applied to the valid lane in a single phase, or stage, such that the valid lane is centered (and otherwise trained) together with the data lanes. This can ensure that sampling of the valid and data lanes is consistent, as well as allow higher-touch link training techniques (and corresponding benefits) to be enjoyed at the valid lane. In such implementations, the valid lane (and supporting Rx and Tx circuitry at the two devices to be connected by the corresponding MCPL) can operate in two modes. In a first mode, or training mode, the valid lane can operate as any other lane and does not send valid signals to queue the arrival of data on corresponding data lanes (e.g., as in the example of FIG. 12). Likewise, data lanes (and supporting Rx and Tx logic), in this implementation, can be configured to support training and the sending/receiving of corresponding training patterns on the data lanes without the prompting and assistance of a valid lane. In a second, or active, mode, following successful training of the link, the valid lane can operate as control lane as described above, with valid signals being asserted to indicate future arrival of data on corresponding data lanes. Accordingly, devices can send/receive data on both valid lanes and data lanes differently during link training, than when in active states. Indeed, in one implementation, during link training, effectively no distinction may exist between the role of the valid lane and the data lanes during link training; see Iyer par. 0101). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Iyer's arrangement in Berry's invention to provide highest possible performance with maximum power saving and switch-based technology, and packetized protocol to deliver new levels of performance and features (see Iyer par. 0031-0032).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAE S LEE/Examiner, Art Unit 2415